

116 HR 5367 IH: Stop Exploiting Children Act
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5367IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Mr. Burchett introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the provision of foreign assistance to border countries that are not taking adequate
			 measures to stop child pornography from entering the United States.
	
 1.Short titleThis Act may be cited as the Stop Exploiting Children Act. 2.Prohibition on foreign assistance to border countries that are not taking adequate measures to stop child pornography from entering the United States (a)In generalNotwithstanding any other provision of law, the President may not provide foreign assistance to any country described in subsection (b) that the President determines is not taking adequate measures to stop child pornography from entering the United States.
 (b)Country describedA country described in this subsection is a country that shares an international border with the United States.
 (c)DefinitionsIn this section: (1)Child pornographyThe term child pornography has the meaning given the term in section 2256 of title 18, United States Code.
 (2)Foreign assistanceThe term foreign assistance includes grants, loans, guarantees, and other types of financial assistance. 